     Case 2:12-cv-01699-KJM-EFB Document 217-2 Filed 06/14/19 Page 1 of 3

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT B TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT B TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
    Case 2:12-cv-01699-KJM-EFB Document 217-2 Filed 06/14/19 Page 2 of 3

From:            Emmanuel Salazar
To:              tera.heintz@morganlewis.com; michael.eagan@morganlewis.com
Cc:              Bernice Yew; Paul Lawrence (plawrence@waterskraus.com)
Subject:         RE: CA ex rel. Schmuckley v. Rite Aid Corp.
Date:            Monday, August 27, 2018 4:26:00 PM


Counsel:
While we reserve and do not waive any and all rights with respect to Rite Aid’s discovery requests
and interrogatories, as explained in our responses and related communications, BMFEA has
possession, custody, or control over some but not all potentially responsive documents. In this
regard, we have found it prudent to begin an initial meet-and-confer effort involving Rite Aid’s
planned discovery with DHCS which may have some of potentially responsive documents. We
maintain that the purpose of this initial meet and confer is to help Rite Aid narrow its broad
demands served on BMFEA. Separately, Rite Aid still also must serve DHCS hopefully with a focused
and proportionate third-party subpoena.
In preparing for the initial meet and confer conference, DHCS has requested a copy of Rite Aid’s
document requests served on BMFEA. DHCS further would like to know which of the requests will
Rite Aid plan to propound to DHCS.
Notably, as we have explained, we do not represent DHCS and DHCS is not a party in this matter. Nor
is DHCS privy to matter-related information. Hence, DHCS may not understand the terms that Rite
Aid used in its document requests served on BMFEA. We also do not fully grasp Rite Aid’s TAR-based
and other defenses, as well as the purpose(s) supporting Rite Aid’s broad discovery demands.
Having said that, based on our review of the document requests and our responses thereto, we
believe at this juncture the following requests may apply to DHCS: Request Nos. 6, 7, 8, 9, 10, 11, 12,
13, 14, 15, 16, 20, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 41, and 42.
Please inform us at the earliest if we are missing anything from the list.
Thanks,
Emmanuel R. Salazar
Deputy Attorney General
California Department of Justice · Office of the Attorney General · Bureau of Medi-Cal Fraud & Elder
Abuse
2329 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833-4252
Office: (916) 621-1835 · Fax: (916) 274-2929 · Emmanuel.Salazar@doj.ca.gov
From: Sharon Brecht
Sent: Friday, August 24, 2018 5:19 PM
To: tera.heintz@morganlewis.com; michael.eagan@morganlewis.com; Paul Lawrence
(plawrence@waterskraus.com)
Cc: Emmanuel Salazar ; Bernice Yew
Subject: CA ex rel. Schmuckley v. Rite Aid Corp.
Good afternoon,
Attached is a letter from Deputy Attorney General Emmanuel R. Salazar regarding our continued
meet-and-confer efforts relating to Rite Aid’s Special Interrogatories, Set One, and Request for
Production of Documents, Set One. Further attached is a draft Stipulated Modification to HIPAA
Protective Order as referenced in the letter.
Let us know if you have any questions or concerns.
Regards,
   Case 2:12-cv-01699-KJM-EFB Document 217-2 Filed 06/14/19 Page 3 of 3

Sharon Brecht
Legal Secretary
California Attorney General’s Office
Bureau of Medi-Cal Fraud & Elder Abuse
2329 Gateway Oaks Drive, Suite 200
Sacramento, CA 95833-4252
(916) 621-1855
